UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM8-K CURRENT REPORT Pursuant to Section13 or 15(d)of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) October 25, 2012 ATC Venture Group, Inc. (Exact name of registrant as specified in its charter) Nevada 333-68570 42-1523809 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 5929 Baker Road, Suite400 Minnetonka, MN 55345 (Address of principal executive offices, including zip code) (952) 215-3100 (Registrant’s telephone number, including area code) (Former name or former address, if changed since last report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01Entry into a Material Definitive Agreement On October 25, 2012, the Company entered into a new credit facility with GemCap Lending I, LLC. The facility matures on October 25, 2014, and consists of a $1.0 million revolving credit facility and a $1.223 million term loan. Principal and interest on the term loan is payable monthly based on a five year amortization. The facility bears interest at a fixed interest rate of 12% and is secured by a blanket lien on all the Company’s assets other than its real estate. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ATC VENTURE GROUP, INC. By: /s/ Robert Davis Robert Davis Chief Executive Officer Date: October 31, 2012
